Citation Nr: 1434330	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-27 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for swelling of the medial malleolus of the right ankle (right ankle disability).

2.  Entitlement to service connection for a right leg disorder.

3.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)
ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1978 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2014, the Veteran presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in Milwaukee, Wisconsin (a Travel Board hearing).  A copy of the hearing transcript has been associated with the electronic file on the "Virtual VA" system.  The Board has reviewed the physical claims files, as well as the "Virtual VA" electronic file, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  During the May 2014 Board hearing and prior to the promulgation of a decision by the Board, the Veteran requested withdrawal of the appeal for an increased disability rating for the right ankle disability.

2.   During the May 2014 Board hearing and prior to the promulgation of a decision by the Board, the Veteran requested withdrawal of the appeal for service connection for a right leg disorder.

3.  The Veteran has a current disability of lumbar spine degenerative joint disease.

4.  There was no in-service injury or disease of the low back or lumbar spine.

5.  Symptoms of lumbar spine degenerative joint disease were not chronic in service.

6.  Symptoms of lumbar spine degenerative joint disease were not continuous after service separation.

7.  Lumbar spine degenerative joint disease did not manifest to a compensable degree within one year following separation from service.

8.  The Veteran's lumbar spine degenerative joint disease is not related to service.

9.  The Veteran is currently service connected for a right ankle disability.

10.  The Veteran's current lumbar spine degenerative joint disease is not proximately due to, or worsened in severity by, the service-connected right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met regarding the appeal for an increased disability rating for the right ankle disability.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal have been met regarding the appeal for service connection for a right leg disorder.  38 U.S.C.A. §§ 7104(a), 7105 (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

3.  The criteria for service connection for lumbar spine degenerative joint disease, to include as secondary to the service-connected right ankle disability, have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

During the April 2014 Board hearing, the Veteran indicated a desire to withdraw the appeal on the issues of an increased disability rating for the right ankle disability and service connection for a right leg disorder.  See April 2014 Board hearing transcript at 2.  As a result, there remain no questions of fact or law for appellate consideration on these issues.  See 38 U.S.C.A. § 7104(a) (providing that the Board decides actual "questions in a matter").  Accordingly, the Board does not have jurisdiction to review the appeal as to the issues of an increased disability rating for the right ankle disability and service connection for a right leg disorder, and the issues will be dismissed.  See 38 C.F.R. § 20.204.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

In a December 2008 letter, the RO apprised the Veteran of the information and evidence necessary to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The VCAA notice letter included provisions for disability ratings and for the effective date.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim in May 2009.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service private treatment records, VA examination reports, the April 2014 Board hearing transcript, and the Veteran's statements.

VA examined the Veteran's back in November 2011.  The VA examiner reviewed the Veteran's claims file, received a medical history and report of past and present symptomatology from the Veteran, physically examined the back, reported the relevant findings, and provided the requested opinions.  The Board finds that the November 2011 VA examination and medical opinion are adequate to assist in determining the nature and etiology of the low back disorder, and that no further examination or opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, degenerative joint disease (DJD) - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (DJD, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  

For chronic diseases under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Service Connection for a Low Back Disorder 

The Veteran asserts that a current low back disorder is related to the physical demands of training exercises in service.  See April 2014 Board hearing transcript at 7-8.  Alternatively, the Veteran contends that the low back disorder may be related to an altered gait that is caused by the service-connected right ankle disability.  See id. at 4. 

Initially, the Board finds that the Veteran has current lumbar spine degenerative joint disease (arthritis).  Lumbar spine degenerative joint disease was diagnosed by the November 2011 VA examiner after X-ray testing revealed degenerative changes in the lower back.

On review of all the evidence, lay and medical, the Board finds that there was no in-service injury or disease of the low back or lumbar spine.  Service treatment records include an April 1982 complaint of pain in the "center of back."  The service clinician provided an assessment of muscle spasm at the right scapula and musculoskeletal pain.  While this injury did affect the back, it is clearly identified as a middle back injury, and the assessment notes muscle spasm in the upper back and near the scapula (shoulder blade); therefore, the April 1982 injury is indicative of a thoracic spine injury, but not a lumbar spine injury.  Thus, the Board finds that the April 1982 complaint of mid back pain does not constitute an in-service low back or lumbar spine injury or disease.

The service treatment records, which appear to be complete, reflect that the Veteran was treated for other injuries and disorders during service for which she did seek treatment; however, the remaining service treatment records do not include any complaints, symptoms, or treatment for a low back or lumbar spine injury or disease.  The Veteran presented for treatment of multiple other conditions including right ankle swelling, acne, a broken finger, and most notably, the thoracic spine injury discussed above.  Thus, in consideration of the other evidence included in the service treatment records - particularly the Veteran's treatment of orthopedic injuries like the thoracic spine injury and chronic right ankle sprain - it is likely that any low back or lumbar spine injury or disease would have been mentioned in service.  As a result, the absence of any in-service complaint, finding, or reference to treatment for a low back or lumbar spine injury weighs against finding an in-service low back or lumbar spine injury or disease.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

In this context, the Board finds that the weight of the evidence demonstrates that symptoms of low back degenerative joint disease were not chronic in service.  As noted above, service treatment records do not include any complaint, finding, or reference to treatment for a low back or lumbar spine injury or disease.  The Veteran testified to having low back pain on several occasions in service.  See April 2014 Board hearing transcript at 5-9.  The Board finds that the Veteran is competent to report the history of low back pain.  See, e.g., Clyburn v. West, 12 Vet. App. 296, 301 (1999) (veteran is competent to testify regarding continuous knee pain since service).  However, the Board finds that the history provided by the Veteran regarding low back pain in service is not credible.  

First, the history is inconsistent with the service treatment records.  Although the Veteran testified that she was not able to be seen by service medical providers for complaints of low back pain, the service treatment records have several entries for ankle treatment, skin treatment, and other ailments.  It is particularly noteworthy that there are no complaints related to the low back noted during treatment for the right ankle disability, as the Veteran has consistently stated that she experienced pain in the low back and right ankle concurrently.  See April 2014 Board hearing transcript at 5-9; See Barr, 21 Vet. App. at 310 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms" in service and after service); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  Moreover, as discussed in more detail above, the Veteran complained of and received treatment for mid and upper back pain in April 1982.  This evidence demonstrates that the Veteran did seek and receive treatment for back pain in service, and suggests that the Veteran would have sought treatment for a low back or lumbar spine injury or disease if either were present.

Second, the history of in-service low back pain was not mentioned when the Veteran initiated the claim for service connection.  In the November 2008 VA Form 21-4138, the Veteran described, in detail, how her right ankle was injured in service and the associated pain and swelling she endured.  The Veteran did not report or discuss any in-service low back pain or injury and instead described the current low back disorder as occasional shooting pain in the lower back, which she believes to be associated with the right ankle disability.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).

Third, the history is inconsistent with the history the Veteran provided to VA medical examiners.  During the March 2009 VA examination, the Veteran discussed the history of the right ankle disorder with the VA examiner and denied any low back injury in service.  During the November 2011 VA examination, the Veteran reported a one year history of central low back pain, and there is no indication that the Veteran informed the VA examiner that the low back was injured in service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).  Additionally, private medical treatment shows that the Veteran received treatment for mid thoracic spine pain in May 2002.  At that time, the Veteran reported a history of mid thoracic pain dating back to 1982, but there is no indication that the Veteran had any low back pain or history of low back pain at that time.  See May 2002 PMTC physical therapy report.

In sum, the Board finds that the Veteran's reported history of low back pain in service is not credible or probative.  Thus, on review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that symptoms of low back degenerative joint disease were chronic in service.

Similarly, the Board finds that symptoms of low back degenerative joint disease were not continuous after service separation.  As noted above, the Veteran reported to the November 2011 VA examiner that low back pain began one year prior to the examination.  Although there is evidence of treatment for mid back pain, review of private treatment records dating back to 2002 do not show any complaints or treatment for symptoms of low back degenerative joint disease.  On examination by VA in March 2009, the Veteran did not report any low back pain, and the VA examiner did not find any low back disorder.  The Veteran testified that low back pain has been continuous since service separation.  See April 2014 Board hearing transcript at 9.  However, as this testimony is inconsistent with the other evidence of record, and in addition to the previously discussed factors affecting the Veteran's veracity, the Board finds that this testimony is not credible.  Thus, on review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that symptoms of low back degenerative joint disease have been continuous since service separation.

Within this same context, the Board finds that lumbar spine degenerative joint disease did not manifest to a compensable degree within one year of service separation.  The weight of the evidence indicates that even low back disorder symptoms did not have onset until several years after separation from service, and that degenerative joint disease with noncompensable limitation of motion was not diagnosed until many years after service.

As the evidence shows no chronic symptoms of lumbar spine degenerative joint disease in service, continuous symptoms of lumbar spine degenerative joint disease after service separation, or manifestation of lumbar spine degenerative joint disease within one year of service separation, the Veteran is not entitled to service connection on a presumptive basis.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 
708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding the theory of direct service connection under 38 C.F.R. § 3.303(d), the weight of the evidence is against finding that the current lumbar spine degenerative joint disease is related to service.  The November 2011 VA examiner opined that lumbar spine degenerative joint disease is not related to service.  The examiner opined that it is more likely that the degenerative changes, which are minimal, are due to aging.  The examiner also noted that the Veteran was treated for back pain in the scapular area in service, but was not treated for low back pain.  The Veteran has not submitted a private medical opinion in support of the claim.

For these reasons discussed above, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran's lumbar spine degenerative joint disease is directly related to active service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Lastly, the Board has considered the alternative theory that the current lumbar spine degenerative joint disease is related to the service-connected right ankle disability.  Specifically, the Veteran contends that the current low back disorder developed due to an antalgic gait related to the service-connected right ankle disability.  See April 2014 Board hearing transcript at 4.

The Veteran is service connected for a right ankle disability.  Service connection for swelling of the medial malleolus of the right ankle was granted in a January 1985 rating decision, and has been in effect since November 1982.

On review of all the evidence, lay and medical, the Board finds that the lumbar spine degenerative joint disease is not proximately due to, or worsened in severity by, the service-connected right ankle disability.  The November 2011 VA examiner opined that the Veteran's right ankle disability does not aggravate the lumbar spine disorder.  The VA examiner noted that the symptoms of the lumbar spine degenerative joint disease are present and flare-up upon sitting and standing, and are not related to a change in gait due to the right ankle condition.  As discussed previously, the VA examiner also opined that the lumbar spine degenerative joint disease is most likely due to aging.  

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current lumbar spine degenerative joint disease and the service-connected right ankle disability.  Thus, 






service connection based on a secondary theory of entitlement is also not warranted.  38 C.F.R. § 3.310(a).  Because the preponderance of the evidence is against this theory, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal for an increased disability rating in excess of 10 percent for swelling of the medial malleolus of the right ankle is dismissed.

The appeal for service connection for a right leg disorder is dismissed.

Service connection for a low back disorder, to include as secondary to the service-connected right ankle disability, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


